Title: V. Joseph Anderson to the President, 2 March 1791
From: Anderson, Joseph
To: Washington, George



Sir
Phila. 2nd March 1791

I inclose your Excellency the Certificate of Colonel Barber, and beg your indulgence, for again, offering to trouble you by letter. But trust that your Excellencys benevolence, will suffer my very delicate and peculiar Situation, to plead my Appology.
Your Excellency yesterday Observ’d to me, that Major Jackson inform’d you, that Mr. Jaquet, in his letter to Mr. Vining, Observ’d that he had told the truth, in the Certificate, but not the whole truth. If he told the truth, it must then appear that he was amply compensated, by receiving the land warrants, for he says that he receiv’d them at a price affixed by himself, and to the Amount of the Certificates I had of him; it is a maxim in Law, and founded on Reason, that every Mans words, shall be taken most Strongly against himself. Here then he wou’d Stand Convicted, and in a Court of Law or equity the Certificate and the repugnant letter, if produced, wou’d totally invalidate Mr. Jaquets Testimony as an evidence. Mr. Vining in his letter to me mentions, that Jaquet in his letter to him said, that I had impowered him to receive a part of my Sallary. But Mr. Vining also says that Major Bush told him, that I had not given Mr. Jaquet any Such power. Here then Sir, is an Issue Joined. Mr. Jaquet asserts, on his own account, and Major Bush, who as a man of reputation Stands, uncensured, was present the whole time, wrote and Attested the Certificate, (as your Excellency may see) not even his own account, but for another, possitively denies, which Mr. Jaquet asserts. To whom then Sir Ought Credence to be given. Your Excellency  will I trust, Readily agree to the impartial person. To this Sir, I will add, upon the Honor of a Soldier, that I never gave him any Such power. The Contract or Agreement as Mention’d in my papers to you of yesterday, was a Renewal of the Original Agreement, when he receiv’d the Land Warrants of me, respecting which Your Excellency may possibly Recollect that in a former letter previous to my being Nominated, I mention’d that in the transaction between Mr. Jaquet and myself, I had reserv’d, the equity of redemption, at any time within three Years, upon the terms and for the reasons, in that letter mention’d. The principles of this last Contract, was a mere renewal of the former, with this addition, That I wou’d impower Major Bush to act as my Attorney in Case I went to the Westward, and that I impower to Receive Money to my Use, to repurchase those Warrants at the same price Mr. Jaquet had them of me. But Mr. Jaquet was not prevented, by this Contract, from Seling the Warrants to any Other person, or from locating them whenever he pleas’d.
Your Excellency, I think told me, that when Mr. Vining, presented you Mr. Jaquets letter, you did not mean to take any notice of it, but intended that I shou’d notwithstanding have my Commission. Your Excellency Judgment being then form’d, even after recieving the letter, There are Strong Circumstances to Confirm it namely Those Contain’d in Mr. Vinings letter to me, in which Major Bush positively Contradicts the assertions of Jaquet. Your Excellencys nomination of me, being founded, I believe, principally upon my Military and professional Certificates. A View of those Certificates by the Senate, wou’d I Judge, have induced their accession, without the interference of any individual member. But respect, and Politeness induced me to apply to Mr. Read, Whose dissatisfaction appeard, founded on a belief, that What Jaquet said respecting my having impowerd him to receive my Sallary was true. This your Excellency will Observe, is positively contradicted by Major Bush.—The business now rests entirely with Your Excellency. It is now generally Known in the City that The Senate have approved your nomination of me to the Office of a Judge. And if under those Circumstances, it shou’d be Your Excellencys Opinion that I ought not to be Commission’d, my Reputation is for ever blasted, an eternal Mark will be fix’d on me, and then may I indeed (to use borrowed Language) grow old in wretchedness, perhaps poverty and what is worse even Contempt. To use your Excellencys own Language to Congress, it will embitter  every moment of my future days. But Sir, shou’d you determine against me, I pledge you my sacred Honor it will not lessen my affection for you, for I am confident that you will do every thing for me, that to Justice can appertain.—I am Sir with every Sentiment of Respectful Regard Your Excellencys most Obedt Servt,

Jos: Anderson

